286 F.Supp.2d 30 (2003)
Patricia GILLUM, et al., Plaintiffs,
v.
AMERICAN UNIVERSITY, et al., Defendants.
No. CIV.A. 02-0294(ESH).
United States District Court, District of Columbia.
September 10, 2003.
Shannon Patricia Keniry, Gary E. Mason, Tracy Diana Rezvani, Finkelstein, Thompson & Loughran, Washington, DC, for Plaintiffs.
Sten Jensen, Mitchell E. Zamoff, Hogan & Hartson, L.L.P., Thomas M. Ray, Joel E. Wilson, U.S. Attorney's Office, Claes H. *31 Lewenhaupt, U.S. Department of Justice, Kirby D. Behre, Paul, Hastings, Janofsky & Walker, L.L.P., Washington, DC, for Defendants.

ORDER
HUVELLE, District Judge.
For the reasons stated in the Memorandum Opinion issued this date in Loughlin v. United States, Civil Action No. 02-0152, it is hereby
ORDERED that the United States' Motion to Dismiss based on the discretionary function exception [43-1] is GRANTED; it is
FURTHER ORDERED that all claims against the United States are DISMISSED WITH PREJUDICE; and it is
FURTHER ORDERED that all remaining claims are DISMISSED WITHOUT PREJUDICE.
IT IS SO ORDERED.